         Case 2:16-cr-00287-JLR Document 902 Filed 02/08/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                        Case No. CR16-0287JLR

                                                        ORDER ON MOTION FOR
 v.                                                     SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)

                                                        (COMPASSIONATE RELEASE)
 LILLIANA VELIZ

       Upon motion of the Defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion (Dkt. # 891) is DENIED after complete review of the motion

on the merits.

       Factors considered included: Defendant’s age–32; Defendant’s medical conditions

including asthma with use of an inhaler and substance abuse including tobacco and drugs; the

conditions in Defendant’s BOP facility; Defendant’s Compassionate Release Investigation;

Defendant’s November 13, 2017 sentence of 72 months and projected release date of March 12,

2022; Defendant’s § 3553(a) factors; Defendant’s attorney’s representation that Defendant is no

longer dangerous and Defendant’s criminal history and current sentences from Skagit and

Whatcom counties; and Defendant’s violation history while in custody. The court concludes that

Defendant has not established extraordinary and compelling reasons to support her motion.

//

//

//

//
        Case 2:16-cr-00287-JLR Document 902 Filed 02/08/21 Page 2 of 2




      Therefore, the motion (Dkt. # 891) is DENIED.

      IT IS SO ORDERED.

Dated: February 8th, 2021




                                                      ____
                                                      A
                                                      JAMES L. ROBART
                                                      United States District Judge




                                            2
